Assumpsit, upon an agreement to pay a certain sum per diem for work performed in building a mill, in which the defendant offered, as a set-off, the record of a judgment obtained by him against the plaintiff in Macon Superior Court. The legality of this set-off was denied and the evidence objected to, but the court overruled the objection and admitted the evidence of the set-off. After verdict the plaintiff having failed in a motion for a new trial, and judgment being rendered against him, appealed to the Supreme Court.                              (23)
Set-off is only allowed in actions of assumpsit, debt, and covenant, for the nonpayment of money, and for which an action of debt or indebitatusassumpsit might be maintained; and the debts to be set-off must be due at the commencement of the action. Babington on Set-offs, 8. The only question made by the exception is whether in assumpsit pending in one court the defendant can set-off a judgment recovered by him against the plaintiff in the court of another county. There is no doubt that he may, for the debts are mutual, though of different dignity, and are within the words of the act.
PER CURIAM.                                                No error. *Page 30